Citation Nr: 0109651	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to a 30 percent evaluation for residuals of a 
shell fragment wound of the left scapular region with a 
retained foreign body and injury of Muscle Group I. 

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the left scapular 
region with a retained foreign body and injury of Muscle 
Group I.

Entitlement to an evaluation in excess of 10 percent for a 
scar of the left scapular region.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

During a November 2000 hearing before the undersigned Board 
Member at the New Orleans, Louisiana RO, the veteran withdrew 
his appeal with respect to his claims for increased 
evaluations for tinnitus and left ear hearing loss.  
Therefore, these claims for are not currently before the 
Board. 

The issue of entitlement to a 30 percent evaluation for 
residuals of a shell fragment wound of the left scapular 
region with a retained foreign body and injury of Muscle 
Group I is decided herein while the other issues listed on 
the title page are addressed in the remand which follows the 
order section of this decision.






FINDINGS OF FACT

1.  The assigned evaluation of 20 percent for residuals of a 
shell fragment wound of the left scapular region is based on 
moderately severe injury of Muscle Group I of the minor upper 
extremity.

2.  The veteran is left handed.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
shell fragment wound of the left scapular region with a 
retained foreign body and injury of Muscle Group I have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 C.F.R. Part 4 (2000).  

Moderately severe injury of Muscle Group I warrants a 20 
percent evaluation if it involves the minor upper extremity 
or a 30 percent evaluation if it involves the major upper 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5301.

By rating decision of December 1946, a 20 percent evaluation 
was assigned for the residuals of a shell fragment wound of 
the left scapular region on the basis of moderately severe 
injury of Muscle Group I of the minor upper extremity.  At 
the November 2000 hearing before the undersigned, the veteran 
testified that he is left handed.  The Board notes that the 
evidence of record prior to the filing of the veteran's 
current claim for an increased evaluation for the shell 
fragment wound residuals included the report of an April 1954 
VA examination indicating that it was determined that the 
veteran was right handed since he wrote with his right hand.  
Never the less, the Board has found the veteran's testimony 
to be credible.  Moreover, the veteran's sister, who was an 
observer at the November 2000 hearing, provided a written 
statement indicating that the veteran has always been left 
handed.  The Board has found the evidence of left handedness 
to be persuasive.  Therefore, the Board concludes that a 
rating of 30 percent is warranted on the basis of moderately 
severe injury of Muscle Group I of the major upper extremity. 


ORDER

Entitlement to a 30 percent evaluation for residuals of a 
shell fragment wound of the left scapular region with a 
retained foreign body and injury of Muscle Group I is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


REMAND

Initially, the Board notes that in the June 1997 rating 
decision appealed by the veteran, a scar of the left scapular 
region, which had previously been rated with the residuals of 
a shell fragment wound of the left scapular region with a 
retained foreign body and injury of Muscle Group I, was 
assigned a separate evaluation of 10 percent based on 
tenderness of the scar.  Notwithstanding the assignment of a 
separate compensable evaluation for this tender scar, the RO 
continued to include the left scapular scar in the 
characterization of the shell fragment wound residuals of the 
left scapular region for which a 20 percent rating was in 
effect.  Although it is clear that the veteran is not 
satisfied with the evaluation of 20 percent, it is not clear 
to the Board whether the veteran is also seeking an 
evaluation in excess of 10 percent for the separately 
evaluated scar.  Clarification as to whether the veteran is 
seeking appellate review with respect to the evaluation of 
the scar is needed.

The Board further notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the claims, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

At the November 2000 hearing before the undersigned, the 
veteran indicated that he was seen by a VA doctor for his 
shell fragment wound residuals in approximately November 
1999.  The record of this treatment or evaluation has not 
been associated with the claims folder.  The veteran's 
representative has requested that the Board remand the case 
for the purpose of obtaining this record and to obtain a 
current VA examination of the shell fragment wound residuals.

The record reflects that the veteran was most recently 
examined by VA for his shell fragment wound residuals in 
March 1997.  The VA examiner did not provide an adequate 
assessment of the functional impairment due to 
incoordination, weakened movement and excess fatigability on 
use.  Further, the examiner did not adequately assess the 
functional loss due to pain, particularly functional loss 
during flare-ups.  See 38 C.F.R. §§ 4.40, 4. 45 (2000) and 
DeLuca v. Brown, 8 Vet. App. 202 (1999).  

The Board also finds that in light of the veteran's 
complaints of numbness and tingling in the area of the shell 
fragment wound, he should be provided a neurological 
examination.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request him to clarify whether he is 
satisfied with the separate 10 percent 
evaluation for the scar of the left 
scapular region or desires to continue 
his appeal for a higher evaluation for 
this scar.

2.  The veteran should also be requested 
to identify the names, addresses, and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim(s).  After 
obtaining any necessary authorization, 
the RO should attempt to obtain a copy of 
all indicated records.  In any event, the 
RO should secure all outstanding VA 
treatment reports since March 1997 from 
the Baton Rouge, Louisiana VA Outpatient 
Center. 

3.  If the RO is unsuccessful in its 
efforts to obtain any records identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding records.  

4.  Then, the RO should arrange for a VA 
examination of the veteran by an 
orthopedist to determine the nature and 
extent of impairment from the service-
connected residuals of a shell fragment 
wound of the left scapular region with 
retained foreign body and injury of 
Muscle Group I.  Any indicated studies, 
to include range of motion studies in 
degrees, should be conducted.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  In reporting the results of 
range of motion testing, the specific 
ranges of motion, if any, accompanied by 
pain should be identified.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to the extent 
possible, to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians should so state.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report must 
be typed.

5.  The RO should also arrange for a VA 
examination of the veteran by a 
neurologist to determine the nature and 
extent of any neurological disability due 
to the shell fragment wound residuals.  
Any indicated studies should be 
conducted.  Any neurological symptoms and 
impairment due to the shell fragment 
wound residuals should be specifically 
identified.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner.  A complete 
rationale for any opinions expressed must 
be provided.  The examination report must 
be typed

6.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the VCAA.  Then, the RO 
should readjudicate the issue(s) on 
appeal, to include consideration of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

7.  If the benefit(s) sought on appeal is 
(are) not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

